Management’s Discussion and Analysis of Results of Operations and Financial Condition for the Three and Nine Months Ended September 30, 2015 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with Silver Wheaton Corp.’s (“Silver Wheaton” or the “Company”) unaudited condensed interim consolidated financial statements for the three and nine months ended September 30, 2015 and related notes thereto which have been prepared in accordance with IAS 34, Interim Financial Reporting(“IAS 34”).In addition, the following should be read in conjunction with the 2014 audited consolidated financial statements, the related MD&A and the 2014 Annual Information Form as well as other information relating to Silver Wheaton on file with the Canadian securities regulatory authorities and on SEDAR at www.sedar.com.This MD&A contains “forward-looking” statements that are subject to risk factors set out in the cautionary note contained on page 39of this MD&A as well as throughout this document.All figures are presented in United States dollars unless otherwise noted.This MD&A has been prepared as of November 3, 2015. Highlights Operations · Record attributable silver equivalent production for the three and nine months ended September 30, 2015 of 11.0 million ounces (6.9 million ounces of silver and 54,500 ounces of gold) and 32.1 million ounces (20.4 million ounces of silver and 158,300 ounces of gold), respectively, representing an increase of 24% and 22% over the comparable periods in 2014. · Record silver equivalent sales volume for the three and nine months ended September 30, 2015 of 10.2 million ounces (6.6 million ounces of silver and 48,100 ounces of gold) and 28.0 million ounces (17.8 million ounces of silver and 137,500 ounces of gold), respectively, representing an increase of 17% and 15% over the comparable periods in 2014. · As at September 30, 2015, approximately 6.3 million payable silver equivalent ounces attributable to the Company have been produced at the various mines and will be recognized in future sales as they are delivered to the Company under the terms of their contracts.This represents a decrease of 0.1 million payable silver equivalent ounces during the three month period ended September 30, 2015.Payable ounces produced but not yet delivered to Silver Wheaton are expected to average approximately 2 to 3 months of annualized production but may vary from quarter to quarter due to a number of factors including mine ramp-up, delays in shipments, etc.1 · Average realized sale price per silver equivalent ounce sold for the three and nine months ended September 30, 2015 of $15.03 ($15.05 per ounce of silver and $1,130 per ounce of gold) and $16.03 ($16.08 per ounce of silver and $1,176 per ounce of gold), compared with $18.98 and $19.70 for the comparable periods in 2014, representing a decrease of 21% and 19%, respectively. · Revenue for the three and nine months ended September 30, 2015 of $153.3 million and $448.2 million, respectively, compared with $165.9 million and $479.8 million for the comparable periods in 2014, representing a decrease of 8% and 7%, respectively. · Net loss for the three months ended September 30, 2015 and net income for the nine months ended September 30, 2015 of $95.9 million ($0.24 per share) and $7.2 million ($0.02 per share), respectively, compared with net earnings of $4.5 million ($0.01 per share) and $147.8 million ($0.41 per share) for the comparable periods in 2014. · During the three months ended September 30, 2015, the Company recognized an impairment charge of $154.0 million related to its 777 silver and gold interest. 1 Statements made in this section contain forward-looking information with respect to forecast ounces produced but not yet delivered and readers are cautioned that actual outcomes may vary.Please see “Cautionary Note Regarding Forward-Looking Statements” for material risks, assumptions and important disclosure associated with this information. SILVER WHEATON2[1] · After removing the after tax impact of the impairment charge, adjusted net earnings1for the three and nine months ended September 30, 2015 of $49.8 million ($0.12 per share) and $152.9 million ($0.39 per share), respectively, compared with adjusted net earnings1of $72.6 million ($0.20 per share) and $215.9 million ($0.60 per share) for the comparable periods in 2014, representing a decrease of 31% and 29%, respectively. · Operating cash flows for the three and nine months ended September 30, 2015 of $99.5 million ($0.25 per share²) and $298.0 million ($0.76 per share²), respectively, compared with $120.4 million ($0.34 per share²) and $337.8 million ($0.94 per share²) for the comparable periods in 2014, representing a decrease of 17% and 12%, respectively. · On November 3, 2015, the Board of Directors declared a dividend in the amount of $0.05 per common share as per the Company’s stated dividend policy whereby the quarterly dividend will be equal to 20% of the average of the operating cash flow of the previous four quarters.This dividend is payable to shareholders of record on November 18, 2015 and is expected to be distributed on or about December 01, 2015.The Company has implemented a dividend reinvestment plan (“DRIP”) whereby shareholders can elect to have dividends reinvested directly into additional Silver Wheaton common shares at a discount of 3% of the Average Market Price, as defined in the DRIP. · Average cash costs3 for the three and nine months ended September 30, 2015 of $4.58 and $4.61 per silver equivalent ounce, respectively, compared with $4.59 and $4.62 per silver equivalent ounce, respectively, for the comparable periods in 2014. · Cash operating margin4 for the three and nine months ended September 30, 2015 of $10.45 and $11.42 per silver equivalent ounce, respectively, compared with $14.39 and $15.08 per silver equivalent ounce, respectively, for the comparable periods in 2014. Corporate Development · On November 3, 2015, the Company announced that it had agreed to acquire from a subsidiary of Glencore Plc ("Glencore") an amount of silver equal to 33.75% of the Antamina silver production until the delivery of 140 million ounces of silver and 22.5% of silver production thereafter for life of mine at a fixed 100% payable rate for a total upfront cash payment of $900 million.In addition, Silver Wheaton will make ongoing payments of 20% of spot price per silver ounce delivered under the agreement.Closing of the transaction is expected to occur prior to the end of November 2015 and is subject to the completion of certain corporate matters and customary conditions. Other · On July 6, 2015, the Company announced that it had received a proposal letter (the “Proposal”) from the CRA in which the CRA was proposing to reassess Silver Wheaton under the transfer pricing provisions contained in the Income Tax Act (Canada) (the “Act”). Subsequent to the issuance of the Proposal, on September 24, 2015, the Company announced that it had received Notices of Reassessment (the “Reassessments”) from the CRA for the 2005 to 2010 taxation years (the “Relevant Taxations Years”).The Reassessments are consistent with the Proposal and seek to increase the Company’s income subject to tax in Canada for the Relevant Taxation Years by approximately Cdn$715.3 million which would result in federal and provincial tax of approximately Cdn$201.3 million.In addition, the CRA is seeking to impose transfer pricing penalties of approximately Cdn$71.5 million and interest and other penalties of Cdn$80.6 million for the Relevant Taxation Years. Total tax, interest and penalties sought by the CRA for the Relevant Taxation Years is Cdn$353.4 million.The CRA's position in the Reassessments is that the transfer pricing provisions of the Act relating to income earned by the Company’s foreign subsidiaries outside of Canada should apply such that the income of Silver Wheaton subject to tax in Canada should be increased by an amount equal to substantially all of the income earned outside of Canada by the Company’s foreign subsidiaries for the Relevant Taxations Years.Management believes that the Company has filed its tax returns and paid applicable taxes in compliance with Canadian tax law, and as a result no amounts have been recorded for any potential liability arising from this matter. Silver Wheaton intends to vigorously defend its tax filing positions.Subsequent to September 30, 2015, Silver Wheaton filed a notice of objection for each of the Relevant Taxation Years. The Company will be required to make a deposit of Cdn$176.7 million representing 50% of the reassessed amounts of tax, interest and penalties. Silver Wheaton will seek to post security in the form of a letter of credit for this amount as opposed to a cash deposit. Cash that has been deposited in respect of a reassessment will be refunded, plus interest, if the Company is ultimately successful in challenging that reassessment. 1 Refer to discussion on non-IFRS measure (i) of page 23 of this MD&A 2 Refer to discussion on non-IFRS measure (ii) of page 23 of this MD&A 3 Refer to discussion on non-IFRS measure (iii) of page 24 of this MD&A 4 Refer to discussion on non-IFRS measure (iv) of page 25 of this MD&A SILVER WHEATON2[2] · On September 18, 2015 the Company announced that it had received TSX approval to purchase up to 20,229,671 common shares (representing 5% of the Company's 404,593,425 total issued and outstanding common shares as of September 11, 2015) over a period of twelve months commencing on September 23, 2015. The normal course issuer bid (“NCIB”) will expire no later than September 22, 2016. To date, the Company has repurchased 764,789 common shares under the NCIB at an average price of $11.92 per share, including 119,400 purchased during the three months ended September 30, 2015. Overview Silver Wheaton Corp. is a mining company which generates its revenue from the sale of silver and gold.The Company is listed on the New York Stock Exchange and the Toronto Stock Exchange and trades under the symbol SLW. Currently, the Company has entered into 19 long-term purchase agreements and one early deposit long-term purchase agreement associated with silver and/or gold (“precious metal purchase agreements”), relating to 29 different mining assets, whereby Silver Wheaton acquires silver and gold production from the counterparties for a per ounce cash payment which is fixed by contract, generally at or below the prevailing market price.Attributable silver and gold as referred to in this MD&A and financial statements is the silver and gold production to which Silver Wheaton is entitled pursuant to the various purchase agreements.During the three months ended September 30, 2015, the per ounce price paid by the Company for silver and gold under the agreements averaged $4.26 and $389, respectively.The primary drivers of the Company’s financial results are the volume of silver and gold production at the various mines to which the precious metal purchase agreements relate and the price of silver and gold realized by Silver Wheaton upon the sale of silver and gold received. Outlook1 Silver Wheaton is the largest pure precious metals streaming company in the world.Based upon its current agreements and the anticipated closing of the Antamina transaction, forecast 2015 estimated annual attributable production is approximately 44.5 million silver equivalent ounces, including 230,000 ounces of gold. By 2019, estimated annual attributable production is anticipated to increase significantly to approximately 55 million silver equivalent ounces, including 325,000 ounces of gold. This anticipated growth is expected to be driven by the Company’s portfolio of low-cost and long-life assets, including gold and precious metal streams on Vale’s Salobo mine and Hudbay’s Constancia mine. The $81 million of cash and cash equivalents as at September 30, 2015 combined with the liquidity provided by the available credit under the $2 billion Revolving Facility and ongoing operating cash flows, positions the Company well to fund all outstanding commitments and known contingencies as well as providing flexibility to acquire additional accretive precious metal stream interests. 1 Statements made in this section contain forward-looking information with respect to forecast production, funding outstanding commitments and continuing to acquire accretive precious metal stream interests and readers are cautioned that actual outcomes may vary.Please see “Cautionary Note Regarding Forward-Looking Statements” for material risks, assumptions and important disclosure associated with this information. SILVER WHEATON2[3] Silver and Gold Interests1 The following table summarizes the silver and gold interests currently owned by the Company: Silver and Gold Interests Mine Owner Location of Mine Upfront Consideration 1 Attributable Production to be Purchased Term of Agreement Date of Original Contract Silver Gold San Dimas Primero Mexico 100% 2 0% Life of Mine 15-Oct-04 Yauliyacu Glencore Peru 100% 3 0% 20 years 23-Mar-06 Peñasquito Goldcorp Mexico 25% 0% Life of Mine 24-Jul-07 Hudbay Canada 100% 100%/50% 4 Life of Mine 8-Aug-12 Salobo Vale Brazil $2,230,000 5 0% 50% Life of Mine 28-Feb-13 Sudbury $623,572 6 Coleman Vale Canada 0% 70% 20 years 28-Feb-13 Copper Cliff Vale Canada 0% 70% 20 years 28-Feb-13 Garson Vale Canada 0% 70% 20 years 28-Feb-13 Stobie Vale Canada 0% 70% 20 years 28-Feb-13 Creighton Vale Canada 0% 70% 20 years 28-Feb-13 Totten Vale Canada 0% 70% 20 years 28-Feb-13 Victor Vale Canada 0% 70% 20 years 28-Feb-13 Barrick Pascua-Lama Barrick Chile/Argentina 25% 0% Life of Mine 8-Sep-09 Lagunas Norte Barrick Peru 100% 0% 8.5 years 8-Sep-09 Pierina Barrick Peru 100% 0% 8.5 years 7 8-Sep-09 Veladero Barrick Argentina 100% 8 0% 8.5 years 8-Sep-09 Antamina Glencore Peru
